Citation Nr: 0020284	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  93-24 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with unauthorized private 
medical care for treatment of service-connected Asherman's 
syndrome, secondary infertility and endometriosis from March 
5, 1991 to the present.

2.  Entitlement to VA authorization for payment of future 
medical expenses incurred in connection with private medical 
care for treatment of service-connected Asherman's syndrome, 
secondary infertility and endometriosis.

3.  Entitlement to VA payment for expenses incurred in 
conjunction with adoption of children.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1997.  At that time it was 
remanded for additional evidentiary development. 

Appellate consideration of the issue of entitlement to VA 
payment for expenses incurred in conjunction with adoption of 
children will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for Asherman's syndrome 
(adhesions within the uterine cavity), endometriosis, and 
secondary infertility, as well as a dysthymic disorder due to 
the service-connected gynecological disabilities.  Special 
monthly compensation for loss of use of a creative organ is 
also in effect.

2.  The veteran is very eager to have children; medical 
evidence of record shows that carrying a pregnancy to full 
term would have secondary benefits of relieving pain from 
endometriosis and relieving adhesions from Asherman's 
syndrome.

3.  Between 1991 and the present, treatment exclusive of in 
vitro fertilization was available to the veteran through the 
VA, and she had not shown the existence of a medical 
emergency of such nature that delay in treatment would have 
been hazardous to her life or health.

4.  The evidence does not show that VA facilities are 
incapable of furnishing the care and services required, other 
than in vitro fertilization, or that VA facilities are 
geographically inaccessible to the veteran.

5.  The VA is prohibited by law from providing in vitro 
fertilization services. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to reimbursement of medical 
expenses incurred with unauthorized private medical care from 
March 1991 to the present.  38 U.S.C.A. § 1703 (West 1991 & 
Supp. 2000); 38 C.F.R. § 17.120 (1999).

2.  The veteran is not entitled to fee basis authorization 
for future medical services at non-VA medical facilities.  38 
U.S.C.A. § 1703 (West 1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 
17.53, 17.99 (1999).

3.  The veteran is not entitled to VA provision of or payment 
for in vitro fertilization services, as VA provision of such 
services is barred by law.  38 U.S.C.A. § 1710 (West 1991 & 
Supp. 2000) note (1992) (Health Care Services for Women); 
38 C.F.R. § 17.38(c)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts of the case are not in dispute:  medical evidence 
in the file shows that a surgical procedure in service for 
the treatment of Asherman's syndrome resulted in extensive 
uterine scarring, which has further caused infertility and a 
dysthymic disorder.  Service connection has been granted for 
Asherman's syndrome (adhesions within the uterine cavity), 
endometriosis, and secondary infertility, as well as 
dysthymic disorder due to the service-connected gynecological 
disabilities.  Special monthly compensation for loss of use 
of a creative organ is also in effect.  

The appellant is eager to have children and has undergone 
extensive infertility treatment, including several 
unsuccessful attempts at in vitro fertilization.  
Specifically, in March and April 1991, she underwent two 
surgical procedures involving hysteroscopy, lysis of 
intrauterine adhesions, and laser treatment of endometriosis.  
Subsequent to that time, from September 1991 until the 
present, she has undergone various procedures for the 
treatment of intrauterine adhesions, endometriosis, and 
infertility, including the in vitro fertilization attempts.  
She receives private medical treatment for dysthymia related 
to infertility, as well.  She has refused VA medical care and 
has sought treatment from private medical sources only. 

The appellant is requesting that the VA reimburse her for 
private medical care she has already received in connection 
with treatment for her service-connected gynecological 
disabilities and medical care provided in connection with 
infertility intervention, including the unsuccessful attempts 
at in vitro fertilization.  She is also requesting that the 
VA authorize the payment of future medical expenses for 
treatment of the disabilities at issue and for future 
infertility intervention.  She argues that the VA should 
assume these expenses because the medical care was 
necessitated by her service-connected infertility and that 
because pregnancy often relieves many symptoms of Asherman's 
syndrome and endometriosis, pregnancy can be considered 
"treatment" for Asherman's syndrome and endometriosis as 
well as infertility.  Medical evidence of record shows that 
carrying a pregnancy to full term would have secondary 
benefits of relieving pain from endometriosis and relieving 
adhesions from Asherman's syndrome.  Lastly, she is 
requesting that the VA reimburse her for expenses incurred in 
conjunction with the adoption of her children, on the theory 
that she would not have assumed the expenses of adoption if 
she were not infertile.

During a September 1993 hearing at the MC, and an August 1999 
Board videoconference hearing, the veteran testified about 
the extensive medical treatment she has undergone for 
endometriosis and Asherman's syndrome, as well as 
infertility.  She testified eloquently about her distrust for 
VA and service physicians, resulting from the original 
surgical procedure performed in service which caused her 
uterine scarring.  She explained that because she feels 
sexually violated by the surgery, it is especially important 
for her to be able to choose her own physicians and direct 
her own medical care, rather than having to go to the VA for 
medical services.  She also testified expressively about her 
belief that having children is an inalienable human right, 
which was snatched from her by the inservice surgery.  She 
consequently feels that it is the moral obligation of the VA 
to assist her in having as many children as she desires.  

The veteran's representative argues that The Women Veterans' 
Health Care Act of 1992 authorizes the VA to provide such 
services to women veterans and that denial of these benefits 
constitutes a violation of Constitutional due process and 
equal protection as the VA provides infertility services to 
male veterans on a routine basis.


Law and regulations

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are 
found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides as follows:

§ 17.120 Payment or reimbursement of the 
expenses of hospital care and other medical 
services not previously authorized.

To the extent allowable, payment or 
reimbursement of the expenses of care, not 
previously authorized, in a private or public 
(or Federal) hospital not operated by the 
Department of Veterans Affairs, or of any 
medical services not previously authorized 
including transportation (except prosthetic 
appliances, similar devices, and repairs) may 
be paid on the basis of a claim timely filed, 
under the following circumstances: 

(a)	For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 

(1)	For an adjudicated service-connected 
disability; 

(2)	For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability; 

(3)	For any disability of a veteran who has 
a total disability permanent in nature 
resulting from a service-connected disability 
(does not apply outside of the States, 
Territories, and possessions of the United 
State, the District of Columbia, and the 
Commonwealth of Puerto Rico);

(4)	For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and

(b)	In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been hazardous 
to life or health, and 

(c)	When Federal facilities are unavailable.  
VA or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required would 
not have been reasonable, sound, wise, or 
practicable, or treatment had been or would 
have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that although a claimant was eligible for VA 
hospital care under 38 U.S.C.A. § 1710, that there were no 
provisions under that section to allow for reimbursement of 
medical expenses incurred at a non-VA facility.  Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 
Vet. App. 539, 543 (1997)).  The Court commented that while 
38 U.S.C.A. § 1703 allows VA to contract with a non-VA 
facility for treatment of medical emergencies which pose a 
serious threat to the life or health of a veteran receiving 
medical services in a VA facility, that the statute requires 
the veteran be in a VA facility or receiving medical services 
in a VA facility.  Id. at 52. 

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
maintained for that purpose at considerable expense, shall be 
used to the fullest extent possible.  38 U.S.C.A. § 1703.  
When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary, as authorized in 
38 U.S.C.A. § 1710, may contract with non-Department 
facilities in order to furnish any of the following:  

(1) 	Hospital care or medical services to 
a veteran for the treatment of-- (A) a 
service-connected disability; (B) a 
disability for which a veteran was 
discharged or released from the active 
military, naval, or air service; or (C) a 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability.  

(2) 	Medical services for the treatment 
of any disability of-- (A) a veteran 
described in section 1710(a)(1)(B) of 
this title; (B) a veteran who (i) has 
been furnished hospital care, nursing 
home care, domiciliary care, or medical 
services, and (ii) requires medical 
services to complete treatment incident 
to such care or services; or (C) a 
veteran described in section 
1710(a)(2)(E) of this title, or a veteran 
who is in receipt of increased pension, 
or additional compensation or allowances 
based on the need of regular aid and 
attendance or by reason of being 
permanently housebound (or who, but for 
the receipt of retired pay, would be in 
receipt of such pension, compensation, or 
allowance), if the Secretary has 
determined, based on an examination by a 
physician employed by the Department (or, 
in areas where no such physician is 
available, by a physician carrying out 
such function under a contract or fee 
arrangement), that the medical condition 
of such veteran precludes appropriate 
treatment in Department facilities.  

(3) 	Hospital care or medical services 
for the treatment of medical emergencies 
which pose a serious threat to the life 
or health of a veteran receiving medical 
services in a Department facility or 
nursing home care under section 1720 of 
this title (authorizing nursing home and 
adult day care for veterans) until such 
time following the furnishing of care in 
the non-Department facility as the 
veteran can be safely transferred to a 
Department facility.  

(4) 	Hospital care for women veterans.  

(5) 	Hospital care, or medical services 
that will obviate the need for hospital 
admission, for veterans in a State (other 
than the Commonwealth of Puerto Rico) not 
contiguous to the contiguous States.  

(6) 	Diagnostic services necessary for 
determination of eligibility for, or of 
the appropriate course of treatment in 
connection with, furnishing medical 
services at independent Department out-
patient clinics to obviate the need for 
hospital admission.  

(7) 	Outpatient dental services and 
treatment, and related dental appliances, 
for a veteran described in section 
1712(a)(1)(F) of this title.  

(8) 	Diagnostic services (on an inpatient 
or outpatient basis) for observation or 
examination of a person to determine 
eligibility for a benefit or service 
under laws administered by the Secretary.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.

It is important to note the distinction between 38 U.S.C.A. 
§ 1703 and 38 U.S.C.A. § 1728.  The provisions of 38 U.S.C.A. 
§ 1703 require that the VA authorize the private medical care 
in advance of the treatment, as opposed to 38 U.S.C.A. 
§ 1728, which allows for reimbursement for the costs of 
treatment already provided, under the circumstances outlined.  
In this case, the veteran is requesting both reimbursement 
for the costs of treatment she has already received and 
authorization for future private medical treatment.

Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101.  
However, the determination of whether a VA facility is 
capable of furnishing specific care or services does not 
involve a decision as to the need for and appropriateness of 
specific types of medical care and treatment, as contemplated 
by 38 C.F.R. § 20.101.  Meakin v. West, 11 Vet. App. 183, 187 
(1998).  The Court stated, in essence, that an administrative 
determination must first be obtained under 38 U.S.C.A. § 1703 
as to whether the VA facility is capable of furnishing a 
previously determined course of care, services, or treatment.


Reimbursement for Unauthorized Medical Expenses and 
Authorization
for payment of future medical expenses

Treatment for service-connected disabilities, other than 
infertility services

In Meakin, id, the Court held that in determining whether a 
claimant would be entitled to fee basis outpatient medical 
care as provided by 38 U.S.C.A. § 1703(a), it must be 
established not only that the applicant is a veteran and that 
he or she seeks treatment for a service-connected disability, 
but also that VA facilities are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires. 

Review of the medical records reflecting the treatment 
rendered in March and April 1991 shows that she was treated 
exclusively for endometriosis and intrauterine adhesions upon 
those occasions.  In this case, review of the record shows 
that the MC rendered an administrative determination that VA 
facilities were available for the treatment which the veteran 
obtained from private sources in March and April 1991.  
Letters dated in August 1991 and November 1991 informing the 
veteran of this decision are of record.  

With regard to the veteran's claim for reimbursement for 
medical expenses incurred in connection with unauthorized 
private medical care for treatment of service-connected 
Asherman's syndrome (intrauterine adhesions), endometriosis, 
and dysthymia, from September 12, 1991, to the present, we 
note that the veteran was informed in a Statement of the Case 
signed in 1993, but apparently provided to the veteran in 
1996, that treatment exclusive of in vitro fertilization was 
available to her through the VA, and that she had not shown 
the existence of a medical emergency of such nature that 
delay would have been hazardous to her life or health 
requiring her to seek private medical care.  

There is no evidence that the VA facilities are inaccessible 
to the veteran, rather she argues that because of her 
previous experiences in service, she will not seek care from 
the VA because she does not trust VA physicians.  While the 
Board may empathize with the veteran's eloquently-explained 
distrust of VA physicians, there is no legal authority by 
which the Board can craft a remedy for her.  The provisions 
of VA law which require that outpatient medical service be 
provided to eligible persons do not allow such persons to 
choose between VA or non-VA treatment.  See 38 C.F.R. 
§ 17.99. 

Similarly, with respect to the veteran's claim for 
authorization of future private medical treatment, exclusive 
of in vitro fertilization, for service-connected intrauterine 
adhesions, endometriosis, and dysthymia, she does not contend 
and the evidence does not show that VA facilities are 
incapable of furnishing the care and services required or 
that VA facilities are geographically inaccessible to the 
veteran.  There is no other basis under law for the 
authorization of future fee basis treatment provided by the 
private sector, but paid for by the VA.  Therefore, under the 
law, the veteran is constrained to seek treatment for her 
service-connected disabilities at VA facilities, if she 
wishes the VA to assume to costs of her care.

As to the veteran's claim for authorization for the payment 
of future medical expenses for private medical care for 
treatment of service-connected Asherman's syndrome 
(intrauterine adhesions) and endometriosis, the evidence 
shows that in September 1993, the physician who is the Chief 
of the Ambulatory Care Service, denied the veteran's claim 
for VA payment for in vitro fertilization.  In support of 
this decision, the Chief noted the veteran's assertion that 
in vitro fertilization would relieve some of her pain from 
endometriosis.  He judged, however, that the veteran's 
endometriosis should be treated with means other than in 
vitro fertilization.  The veteran has presented multiple 
medical opinions to the effect that after having tried other 
treatment methods without success, in vitro fertilization 
constituted the best remaining treatment option to relieve 
her pain from endometriosis, reduce the severity of her 
intrauterine adhesions, as well as her only route to bearing 
a child.  It is the opinion of the Board that we do not have 
jurisdiction to review the VA Chief's denial of in vitro 
fertilization as a means to cure or relieve pain from 
endometriosis, as this decision constitutes a medical 
determinations regarding the need for and appropriateness of 
a specific type of medical care and treatment.  Thus, under 
the provisions of 38 C.F.R. § 20.101, this determination is 
not an adjudicative matter is thus beyond the Board's 
jurisdiction.  38 U.S.C.A. § 511(a), 7104; 38 C.F.R. 
§ 20.101.


Provision of infertility services

With regard to the veteran's claim for reimbursement of 
previous expenses related to in vitro fertilization and her 
claim for payment of future expenses, the sole issue is 
whether the VA is authorized by law to provide the care the 
veteran desires.  As set forth above, medical treatment for 
endometriosis, adhesions within the uterine cavity, and a 
dysthymic disorder is within the purview of treatment which 
Congress has authorized.  Infertility services are generally 
not within this purview of treatment.  In vitro 
fertilization, the medical procedure the veteran has 
specifically requested, is explicitly excluded from the array 
of medical services the VA may provide to service-connected 
veterans.

The statute to which the veteran's representative has 
referred, The Women Veterans' Health Care Act of 1992, 
specifically addresses whether the VA may provide 
reproductive services to women veterans.  "In furnishing 
hospital care and medical services under chapter 17 of title 
38, United States Code, the Secretary of Veterans Affairs may 
provide to women the following health care services:  
(1) Papanicolaou tests (pap smears).  (2) Breast examinations 
and mammography.  (3) General reproductive health care, 
including the management of menopause, but not including 
under this section infertility services, abortions, or 
pregnancy care (including prenatal and delivery care), except 
for such care relating to a pregnancy that is complicated or 
in which the risks of complication are increased by a 
service-connected condition."  [emphasis added]  102 Pub. L. 
585, reprinted in 38 U.S.C.A. § 1710 (West 1991 & Supp. 2000) 
note (1992) (Health Care Services for Women). 

VA provision of in vitro fertilization is thus prohibited in 
the plain meaning of the language of the Women Veterans' 
Health Care Act of 1992 as VA provision of "infertility 
services" is prohibited.  The only exception to the more 
general prohibition of VA provision of pregnancy care, when a 
pregnancy is complicated by a service-connected condition, 
does not apply to the veteran.  She is seeking to become 
pregnant, because she has been unable to become pregnant; in 
other words, the terms of the statute provide for VA medical 
services only in the case of a woman veteran who is already 
pregnant, but for whom a service-connected disability 
complicates the pregnancy.  The converse is not true under 
the provisions of this statute-a VA responsibility to assist 
the veteran in attempting to become pregnant does not arise 
although the veteran's inability to become pregnant is due to 
a service-connected disability. 

Governing VA regulations provide that women veterans will not 
be entitled to hospital care for pregnancy and parturition 
unless it is complicated by a pathological condition.  
38 C.F.R. § 17.47(h).  Again, the veteran would not be 
eligible for VA pregnancy care under this regulatory 
provision, unless she were already pregnant.

In a newly-enacted regulation, effective November 5, 1999, 
the VA is explicitly precluded from providing in vitro 
fertilization services to veterans.  The regulation defines 
the "medical benefits package" which the VA provides to 
veterans.  Along with an enumeration of the services which 
are considered basic care and preventative care, the 
regulation specifically excludes in vitro fertilization from 
the services which may be provided to veterans.  38 C.F.R. 
§ 17.38(c)(2).  
 
By way of reference, we note that the regulations 
implementing the Civilian Health and Medical Program of the 
VA, CHAMPVA, which provides medical care for survivors and 
dependents of certain veterans, explicitly provide that 
services and supplies related to artificial insemination 
(including semen donors and semen banks), in vitro 
fertilization, gamete intrafallopian transfer, and all other 
noncoital reproductive technologies are specifically excluded 
from program coverage.  38 C.F.R. § 17.272(a)(28).  
Similarly, the Department of Defense health insurance 
program, CHAMPUS, also excludes services and supplies related 
to noncoital reproductive technologies, including but not 
limited to artificial insemination (including any costs 
related to donors or semen banks), in-vitro fertilization and 
gamete intrafallopian transfer from coverage, as well.  
32 C.F.R. § 199.4.  

The prohibitions against paying for in vitro fertilization 
reflected in the regulations governing these other programs 
demonstrate consistency in Congressional intent regarding 
government provision of infertility services and lend further 
support to the Board's conclusion that the VA is similarly 
prohibited from paying for infertility services, even for 
veterans such as the appellant, who is in receipt of service 
connection for the underlying cause of her infertility and 
who has been awarded special monthly compensation for loss of 
use of a creative organ.

A basic canon of statutory construction is that the specific 
statutory provision trumps a general statutory provision.  
The United States Supreme Court construed this canon, "the 
specific governs the general" as a "warning" against 
applying a general provision when doing so would undermine 
limitations created by a more specific provision.  Varity 
Corp. v. Howe, 516 U.S. 489, 511 (1996), citing, Morales v. 
Trans World Airlines, Inc., 504 U.S. 374, 384-385 (1992); 
HCSC-Laundry v. United States, 450 U.S. 1, 6, 8 (1981); 
Fourco Glass Co. v. Transmirra Products Corp., 353 U.S. 222, 
228-229 (1957).  

Consistent with the Supreme Court's guidance, in interpreting 
the laws and regulations governing the provision of VA 
benefits, the Board is constrained to follow the specific 
instructions contained in the Women Veterans' Health Care Act 
of 1992, which prohibit VA involvement in the provision of in 
vitro fertilization and the medical care related to that 
procedure.  This prohibition is clear and specific, as 
opposed to the general laws and regulations providing for 
medical treatment of service-connected disabilities, which do 
not contain specific reference to the infertility treatment 
requested by the veteran.  To approve VA provision of in 
vitro fertilization or VA payment of private medical bills on 
a fee basis as under the general rubric of treatment of the 
veteran's service-connected infertility would undermine 
limitations created by the more specific prohibition against 
such treatment contained in the Women Veterans' Health Care 
Act of 1992, as well as the subsequently-effective 
implementing regulation. 

In finding that the benefit of in vitro fertilization sought 
by the veteran is expressly prohibited by law and regulation, 
the Board need not reach the question of whether medical 
assistance in achieving pregnancy is equivalent to treatment 
for infertility, which has been the subject of debate within 
the arena of veteran's jurisprudence.  See Isom v. West, 
12 Vet. App. 287 (1999); VAOPGCCONCL 1-96.


Conclusion

"It is a general and indisputable rule, that where there is 
a legal right, there is also a legal remedy by suit or action 
at law whenever that right is invaded."  Marbury v. Madison, 
5 U.S. 137, 163, 2 L. Ed. 60 (1803) (quoting 3 WILLIAM 
BLACKSTONE, COMMENTARIES 23).  However, where the remedy 
sought is a monetary award against the U.S. Government, and 
particularly where Congress has enacted an intricate and all-
encompassing statutory scheme, such expenditures must be 
specifically authorized by statute.  "An officer or employee 
of the United States Government . . . may not . . . make or 
authorize an expenditure or obligation exceeding an amount 
available in appropriation or fund for the expenditure or 
obligation."  31 U.S.C. § 1341(a); see also 31 U.S.C. § 1350 
(providing for criminal penalties for the violation of § 
1341(a)); Office of Personnel Management v. Richmond, 496 
U.S. 414, 110 S. Ct. 2465, 110 L. Ed. 2d 387 (1990).  ("The 
payments of money from the Federal Treasury are limited to 
those authorized by statute."); c.f. Schweiker v. Chilicky, 
487 U.S. 412, 108 S. Ct. 2460, 101 L. Ed. 2d 370 (1988).  
Malone v. Gober, 10 Vet. App. 539, 543 (1997).

Although the veteran sincerely believes payment and 
reimbursement are warranted, the Board finds there is no 
basis in law whereby payment or reimbursement is allowable 
under the facts presented in this case.  In the absence of 
evidence to establish that the veteran meets the criteria for 
reimbursement or future payment of non-VA medical services, 
either on the basis of eligibility under 38 U.S.C.A. § 1728 
or on the basis of individual authorization under 38 U.S.C.A. 
§ 1703, reimbursement or payment of those services is not 
warranted.  With respect to her service-connected 
disabilities of endometriosis, Asherman's syndrome, and 
dysthymia, the law provides only for her to receive treatment 
from the VA, as there is no basis under the law for the VA to 
shoulder the costs of private medical care.  With respect to 
infertility treatment, and specifically in vitro 
fertilization, the law precludes the VA from providing the 
service and from paying for anyone else to provide it.  The 
Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
in this case has failed to allege facts which meet the 
criteria set forth in the law or regulations and, 
accordingly, her claims must be denied. 




ORDER

Payment for or reimbursement of medical expenses incurred in 
connection with unauthorized private medical care for 
treatment of service-connected Asherman's syndrome, secondary 
infertility and endometriosis from March 5, 1991 to the 
present is denied.

Authorization for payment of future medical expenses incurred 
in connection with private medical care for treatment of 
service-connected Asherman's syndrome, secondary infertility 
and endometriosis is denied.


REMAND

The veteran's representative has requested that the issue of 
entitlement to VA payment for expenses incurred in 
conjunction with adoption of children be remanded to allow 
the VA Regional Office (RO) to make an initial determination 
as to the merits of this issue.  The Board agrees that the 
issue regarding adoption is not a medical one, but is legal 
in nature.  Thus, the RO rather than the MC, is the proper 
forum for adjudicating this claim.  Therefore, to accord the 
veteran all due process, the claim for entitlement to VA 
payment for expenses incurred in conjunction with adoption of 
children is remanded to the VA RO for initial adjudication.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should review the record, 
accomplishing any development deemed 
necessary, applying all pertinent laws 
and regulations, and providing the 
veteran notice of its decision.  If the 
benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

